Citation Nr: 0626694	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
degenerative disc disease of the lumbar spine at L5-S1, rated 
as noncompensable prior to September 1, 2001, and rated as 10 
percent disabling from September 1, 2001.  

2.  Entitlement to a higher initial rating for the service-
connected retropatellar pain syndrome with degenerative joint 
disease of the bilateral knees, rated as a single disability 
of the bilateral knees at 10 percent disabling prior to 
September 1, 2001.  

3.  Entitlement to a rating in excess of 10 percent from 
September 1, 2001 for the service-connected retropatellar 
pain syndrome with degenerative joint disease of the right 
knee.  

4.  Entitlement to a rating in excess of 10 percent from 
September 1, 2001 for the service-connected retropatellar 
pain syndrome with degenerative joint disease of the left 
knee.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1994 to August 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO granted service connection for degenerative joint 
disease with retropatellar pain syndrome, bilateral knees, 
and for lumbosacral strain.  The RO assigned an initial 
single 10 percent rating for the bilateral knee disability 
and assigned an initial noncompensable rating for the 
lumbosacral strain.  The veteran disagreed with the initial 
ratings assigned.  

During the pendency of the appeal, the RO issued another 
rating decision in July 2003 which assigned separate 10 
percent ratings for each service-connected knee disability 
and assigned a 10 percent rating for the service-connected 
lumbosacral strain.  These ratings were effective from 
September 1, 2001.  As these awards are not complete grants 
of benefits, the issues remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

The veteran failed to report to a scheduled personal hearing 
before a Veterans Law Judge at the RO in May 2006.  

The issues of higher ratings for the service-connected right 
and left knee disabilities, prior to, and since, September 1, 
2001 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected lumbar spine disability was manifested by 
degenerative disc disease at L5-S1 with sciatica, recurrent 
attacks of intervertebral disc syndrome, and limitation of 
motion, further limited by pain, more nearly approximating a 
disability picture productive of no more than moderate 
intervertebral disc syndrome, and no more than moderate 
limitation of motion of the lumbar spine, since the effective 
date of service connection.

2.  Since September 26, 2003, the veteran's service-connected 
lumbar spine disability has been manifested by degenerative 
disc disease at L5-S1 with sciatica resulting in pain and 
flexion limited to no more than 60 degrees.  

3.  Intervertebral disc syndrome resulting in incapacitating 
episodes having a total duration of at least four weeks since 
September 23, 2002 has never been shown.  

4.  The veteran's service-connected low back disability has 
never been manifested by ankylosis of the spine, severe 
lumbosacral strain, severe intervertebral disc syndrome, or 
severe limitation of motion, with forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 
20 percent rating, but no higher, for low back disability 
have been met, since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002);  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

2.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for low back disability have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002);  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran's claims for service connection for 
a back disability and bilateral knee disabilities were 
received at the RO in September 2001.  The veteran was 
thereafter provided with an initial duty-to-assist letter in 
November 2001, prior to the unfavorable rating decision which 
was issued in March 2002.  The RO subsequently sent an 
additional duty-to-assist letter to the veteran in March 
2003, after receipt of the veteran's February 2003 Notice of 
Disagreement (NOD).  As such, the Board finds no defect with 
the timing of the notice letters.  

The November 2001 notice letter included the type of evidence 
needed to substantiate claims for service connection; and the 
March 2003 letter included the type of evidence needed to 
substantiate claims for increased ratings.  The RO, in the 
duty-to-assist letters, also informed the veteran about the 
information and evidence that VA will seek to provide.  The 
letters also informed the veteran about the information and 
evidence he was expected to provide.  The letters also 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain, and that he should send the requested evidence as 
soon as possible.  Additionally, in an April 2006 letter to 
the veteran, the RO again reminded the veteran to tell or 
submit any evidence or information relevant to his claims on 
appeal as soon as possible.  Thus, the veteran was, in 
effect, requested to submit all evidence in his possession 
that pertained to his claims.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, and then after the veteran disagreed 
with the initial ratings assigned for the service-connected 
back and knee disabilities, the RO sent a second duty-to-
assist letter that specifically addressed the downstream 
issue of initial ratings.  Furthermore, in an April 2006 
letter to the veteran, the RO cured any possible procedural 
defect by providing specific notice regarding the assignment 
of effective dates and initial ratings for service-connected 
disabilities.  Thus, despite the inadequate timing of the 
notice provided to the veteran on the issues of effective 
date, and initial rating, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
veteran's claims on appeal involve the initial ratings 
assigned, and in light of the April 2006 notice letter 
addressing these issues, the RO's failure to provide notice 
in that regard is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  Furthermore, 
the veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge at the RO in May 2006; however, 
he failed to report for the scheduled hearing.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Ratings

The veteran seeks a higher rating for the service-connected 
lumbar spine disability, rated as noncompensable prior to 
September 1, 2001 and rated as 10 percent disabling since 
September 1, 2001.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's low back disability was initially rated under 
Diagnostic Code 5295 (2002), for lumbosacral strain.  The 
diagnostic criteria for the evaluation of spinal disabilities 
were modified during the pendency of this appeal.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the February 2006 SSOC, 
described above. Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to September 26, 2003, applicable diagnostic codes 
include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

Also, a 40 percent evaluation is warranted for favorable 
ankylosis and a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

All other back disabilities are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)).



1.  Evaluation of low back prior to September 23, 2002

As noted, service connection was initially granted pursuant 
to a March 2002 rating decision and an initial noncompensable 
rating was assigned under diagnostic code 5295, effective on 
September 1, 2000.  An increased rating of 10 percent was 
assigned effective from September 1, 2001.  A 10 percent 
rating is assigned for characteristic pain on motion.  The 
Board finds, however, that the symptomatology of the 
veteran's low back disability, prior to September 23, 2002, 
more nearly approximates the criteria for the assignment of 
an initial 20 percent rating under either Diagnostic Code 
5292 or Diagnostic Code 5293, as noted hereinbelow.  

At a February 2002 VA examination, the veteran reported that 
he has re-injured his lumbar spine many times since his 
original in-service injury.  The veteran used muscle relaxers 
and anti-inflammatory medications, activity modification, 
physical therapy, and rest as needed, for treatment.  Range 
of motion on examination was essentially normal and there was 
no tenderness noted.  Narrowed disc space at L5-S1 was noted 
on x-ray.  

The veteran submitted a copy of a July 2002 magnetic 
resonance imaging (MRI) of the lumbar spine which revealed 
mild disc disease at L5-S1 including a suspected shallow left 
paracentral focal protrusion.  There was some limited 
posterior element hypertrophy present in the lower lumbar 
spine.  No canal stenosis or neural foraminal narrowing was 
present.  

At a May 2003 VA examination, the veteran continued to 
complain of constant low back pain with intense aching and 
occasional stabbing into his buttocks and knee.  The veteran 
reported flare-ups of two to three times per week that lasted 
for one day.  The veteran reported decreased sensation in his 
left leg and some numbness in the left big toe.  The 
veteran's medications included narcotics and anti-
inflammatories for back pain.  On examination, range of 
motion was essentially normal, but the examiner noted that 
all ranges of motion were painful on the right lower back to 
any extent.  

VA treatment records reflect that the veteran was treated for 
an acute exacerbation of low back pain in October 2003.  The 
veteran reported pain in the low back and numbness down both 
legs.  

In the veteran's VA Form 9, received at the RO in October 
2003, the veteran reported that he was able to achieve a 
normal range of motion on VA examinations, as noted 
hereinabove, because he had taken pain medications on the 
days of the examinations.  Thus, the veteran was afforded 
another VA examination in December 2005.  

At a December 2005 VA examination, the veteran indicated that 
he used Vicodin and non-steroidal anti-inflammatories for 
back pain, with only fair results.  The veteran reported 
fatigue, decreased motion, stiffness and weakness in the low 
back.  The veteran reported frequent pain of a moderate 
degree with radiation of pain (sciatic symptoms) to the right 
leg.  The primary pain was of an aching nature and the 
radiating sciatic pain was of a stabbing nature.  On 
examination, flexion of the thoraco-lumbar spine was limited 
to 60 degrees, further limited by pain to 40 degrees.  
Extension was 0 to 20 degrees.  Left lateral flexion was 0-30 
degrees.  Right lateral flexion was 0 to 30 degrees with pain 
beginning at 20 degrees.  Right lateral rotation was 0-25 
degrees with pain beginning at 20.  There was additional 
limitation of motion on repetitive use of the joints due to 
pain, fatigue, weakness, and/or lack of endurance.  Sensory 
and motor examinations were essentially negative.  Imaging 
study revealed disc space narrowing present at L5-S1 
posteriorly.  The diagnosis was low back pain with sciatica 
and abnormal x-ray demonstrating L5-S1 space decrease.  The 
examiner indicated that the problem had significant effect on 
occupational activities.  

As the medical evidence in this case reflects, the veteran 
has consistently complained of decreased range of motion 
additionally limited by pain, sciatic pain and increased 
fatigue, weakness, and incoordination.  Although the VA 
examination reports from February 2002 and May 2003 indicate 
that the veteran's range of motion of the lumbar spine was 
essentially normal, the veteran explained that he was taking 
pain medication during those examinations, such that the 
objective findings were not consistent with his usual 
limitations.  The Board finds that the veteran's assertions 
are supported by the objective findings in the case, 
particularly based on the objective findings on diagnostic 
studies from 2002 through 2005, as well as the objective 
findings on VA examination in December 2005.  In particular, 
the July 2002 MRI confirms degenerative disc disease at L5-
S1; and at VA examination in December 2005, the veteran's 
range of motion of the lumbar spine was greatly decreased, 
with limitation of flexion to 60 degrees, further limited by 
pain.  Additionally, the veteran has consistently reported 
radiating sciatic pain and this is consistent with the 
findings of disc space narrowing.  

Thus, the Board finds that, since the effective date of 
service connection, a 20 percent rating under Diagnostic Code 
5292, limitation of motion of the lumbar spine, is consistent 
with a moderate loss of spine motion, given the veteran's 
complaints of additional pain on motion.  In addition, the 
evidence of record prior to September 23, 2002, with its 
occasional flare ups of pain down the legs, reflects findings 
consistent with moderate intervertebral disc disease with 
recurring attacks, which warrants a 20 percent disability 
rating, but no more.  As such, the veteran's low back 
disability manifestations are more appropriately rated under 
either Diagnostic Code 5292 or 5293.  

The evidence does not reflect that the veteran's lumbar spine 
disability prior to September 23, 2002 more closely resembled 
any of the symptoms of severe lumbosacral strain with listing 
of whole spine to opposite side or a positive Goldthwaite's 
sign, nor severe loss of motion, nor of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
which would warrant a 40 percent disability rating.  

Based on the evidence of record prior to September 23, 2002, 
the Board finds that the veteran's complaints of pain are 
substantiated by the objective evidence of record, and in 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected low back disability 
warrants the assignment of an initial 20 percent rating, but 
no higher since the effective date of service connection.  



2.  Evaluation of low back from September 23, 2002 to 
September 25, 2003

The Board again notes that on September 23, 2002, the 
criteria for intervertebral disc syndrome were revised under 
Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003.  (After September 25, 2003, the criteria 
remained the same, but the diagnostic code was changed from 
5293 to 5243).  As such, the Board must determine whether the 
veteran's low back disability is more appropriately rated 
under the revised criteria for intervertebral disc syndrome, 
the old criteria for intervertebral disc syndrome, or the 
criteria in effect prior to September 26, 2003 for evaluating 
lumbar spine limitation of motion and lumbosacral strain, as 
noted hereinabove.  

Beginning on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

At the outset, the Board notes that the evidence of record 
for the period from September 23, 2002 to September 25, 2003 
does not indicate that a rating in excess of 20 percent is 
warranted under the old criteria of Diagnostic Codes 5292 or 
5295.  There is no medical evidence of record which would 
warrant a rating in excess of 20 percent.  Specifically, the 
medical evidence of record does not demonstrate that the 
veteran's low back disability, between September 23, 2002 and 
September 25, 2003, was productive of severe lumbosacral 
strain with listing of whole spine to opposite side or a 
positive Goldthwaite's sign, nor severe loss of motion, nor 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, which would warrant a 40 percent 
disability rating.  

The Board has already determined that the veteran's low back 
disability warrants a 20 percent rating from the effective 
date of service connection.  As the evidence of record does 
not warrant a change in the rating for low back disability 
based on the old criteria between September 23, 2002 and 
September 25, 2003, the Board finds that a 20 percent rating 
under the old criteria is warranted for that time period.  

The only remaining issue with respect to the time period 
between September 23, 2002 and September 26, 2003, is whether 
the veteran's back disability warrants a rating in excess of 
20 percent under the revised criteria for intervertebral disc 
syndrome.  In this case, the Board finds that the evidence of 
record does not indicate that the veteran's back disability 
resulted in incapacitating episodes such that a rating in 
excess of 20 percent would be assignable between September 
23, 2002 and September 25, 2003.  More specifically, the 
evidence of record does not show that the veteran had 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
As such, a rating of 20 percent, but no higher, is warranted 
for the period from September 23, 2002 to September 25, 2003.  

3.  Evaluation of low back from September 26, 2003

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

The Board now turns to whether a rating in excess of 20 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine, which became effective on September 26, 2003.  Under 
the General Formula, a 20 percent rating is assigned if, as 
in this case, the veteran's forward flexion is limited to 60 
degrees.  In order to warrant a higher, 40 percent rating, 
the evidence would have to show either forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, 5238, 5242 (2005).  Clearly the 
evidence reflects that the veteran's thoracolumbar spine is 
not ankylosed; his flexion is not limited beyond 40-60 
degrees, even with consideration of functional loss due to 
pain.  Therefore, a rating in excess of 20 percent is not 
warranted based on the General Formula.

Furthermore, the evidence of record does not show that the 
veteran's low back disability results in incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months.  The veteran has not asserted such.  

Likewise, the evidence during this time period does not 
indicate that a rating in excess of 20 percent is warranted 
under the old regulations.  For example, limitation of motion 
of the lumbar spine is not severe, and the veteran's back 
disability is not productive of severe lumbosacral strain 
with listing of whole spine to opposite side or a positive 
Goldthwaite's sign, nor severe loss of motion, nor of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, which would warrant a 40 percent 
disability rating.  No examiner has ever described the 
veteran's low back disability as more than "moderate."  

Furthermore, and as noted above, ankylosis of the spine has 
never been shown.  As such, a rating in excess of 20 percent 
is not assignable under either the old, or the revised 
criteria for rating the spine.

Thus, after a careful review of the record, the Board finds 
that an initial 20 percent rating is warranted for the 
service-connected low back disability; however, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected low back 
disability at any time during the appeal period.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for the service-connected back 
disability, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  



ORDER

An initial rating of 20 percent, but no higher is granted for 
the service-connected lumbar spine disability manifested by 
degenerative disc disease at L5-S1, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for the service-connected 
status post back injury, levoscoliosis of the thoracolumbar 
spine, partial sacralization of the left L5-S1 and congenital 
small disc in foramen, L4-L5 (low back disability) is denied.  


REMAND

The veteran seeks higher initial ratings for the service-
connected retropatellar pain syndrome with degenerative joint 
disease of the right knee and left knee.  

At examination in December 2005, the examiner indicated that 
the veteran had episodes of dislocation or subluxation daily 
or more often.  It is unclear if the examiner simply recorded 
the veteran's history as reported to him, or whether 
subluxation and/or lateral instability was observed on 
examination.  Moreover, the examiner did not indicate if the 
subluxation and/or lateral instability was slight, moderate 
or severe.  It is also noted that the veteran's claims file 
and medical records were not available to the examiner for 
review prior to the examination. 

In rating knee disabilities, the VA must consider opinions of 
the General Counsel (VAOPGCPREC 23-97 and 9-98), in which it 
was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  

As such, a VA examination should be conducted to determine if 
the veteran's knees do in fact exhibit episodes of 
dislocation nor subluxation and/or instability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for the service-connected 
right and left knee disabilities.  After 
obtaining any necessary authorization 
from the veteran, attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  Then, schedule the veteran for a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected right and left knee 
arthritis.  The claims folder must be 
made available to the examiner for 
review.  The examiner is asked to 
describe the following: 

a).  The range of motion of the right and 
left knees, expressed in degrees, and 
whether there is any functional loss due 
to pain, and, if feasible, to express the 
degree of functional loss due to pain, 
including during flare-ups or with 
repetitive movement, in terms of 
additional loss in the range of motion.  

b).  Whether the right and/or left knee 
exhibits any laxity, instability and/or 
subluxation; and if so, to what degree of 
severity (mild, moderate or severe).  

c).  Whether the veteran's subjective 
complaints are consistent with the 
objective findings.

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


